The prior Office action, the Non-final rejection dated March 01, 2022 is being vacated.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed June 01, 2021. As filed, Claims 1-20 are pending are pending of which claims 19 and 20 are new. Claims 15-18 are withdrawn from consideration. 
The Examiner of your application at USPTO has been changed.

Priority
This application filed 7/17/2020 is a national stage entry of PCT/EP2019/051230 , International Filing Date: 01/18/2019 claims foreign priority to PCT/EP2018/051278 , filed 01/19/2018.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 6/17/2022 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  


Election/Restrictions
Newly added claims 19 and 20 read on the invention of  Group I.
Applicants’ election of species shown below, is acknowledged.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The elected corresponds to formula (I) wherein variables  X,Y,Z = CH; A = pyrrolidinyl; R1 = benzyl,; R2 = phenyl; and R3 = H, R4 is -OMe.
The instantly elected species was searched and examined.  It was determined that the elected species was free of the prior art.   For this reason, the search and examination was expanded within the Markush-type claim and to consider additional species and subgenera within the generic formula of instantly claimed compounds of formula I in claim 1 until a non-elected prior art species was found that anticipated or rendered obvious said claim.  Instant claims have been search in their entirety. 
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims under 35 U.S.C. § 112 second paragraph is withdrawn in view of amendments to claims to delete terminology “preferably..” and  “such”. 
2.The rejection of claims 1-14 under 35 U.S.C. § 102(a)(1) and 102(a)(2) over CAPLUS 1977:405966  is withdrawn. Applicant's arguments filed 06/01/2022 have been fully considered they were found persuasive. 
3.The rejection of claims 1-14 under 35 U.S.C. § 102(a)(1) and 102(a)(2) over Owen, D. et al., Bioorg. Med. Chem Lett 2009, vol 19, pp. 1702-1706 is withdrawn. Applicant's arguments filed 06/01/2022 have been fully considered they were found persuasive. 

Claim Objections
1.The numbering of first claim as “20” is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 20 should be renumbered 1.
	2. Claims  1-14, 19, 20 are objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
“
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
or a pharmaceutically acceptable salt thereof,
wherein:”
“The compound according to claim 1, or a pharmaceutically acceptable salt thereof,…”

3.Claim 12 is objected to because of the following informalities: the capitalized nomenclature of the compounds in multiple instances should be replaced with lower case (e.g. “4-[ 4-Methoxy…” should be replaced with “4-[ 4-methoxy….”; etc. ).
4. The nomenclature of compounds in claim 12, in multiple instances on pages 15-34, should be corrected to replace symbol “
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
”. For example, in the nomenclature on compound “®-3-[ 4-Methoxy-2-oxo-3-(2-trifluoromethyl-benzyl)-2, 3-dihydro-benzoimidazol- l-yl]pyrrolidine- 1-carboxylic acid methyl ester, the stereochemistry should be indicated correctly “( R)- 3[4- …” instead.

5. Claims 1-14, 19, 20 are objected for reciting improper Markush language: the recitation in claim 12 for definition of variables of Markush formula “selected from” should be changed to “selected from the group consisting of”. See MPEP 803.02. “A Markush-type claim recites alternatives in a format such as "selected from the group consisting of A, B and C." 
Appropriate correction is required.
	6.Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising at least one therapeutically inert excipient and a compound according to claim 1, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required. 
Improper Markush Grouping

A “Markush” claim recites a list of alternatively useable species and may encompass a large number of alternative species.  Federal Register, Vol. 76, No. 27, February 9, 2011, 7162-7175, 7166.  A Markush claim may be rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species.  Id.

A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Id.  

Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  Id.

See also MPEP § 803.02 (Rev. 5, Aug. 2006):

Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461, 198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which appli-cants regard as their invention, unless the subject mat-ter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984). Broadly, unity of invention exists where com-pounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility.
				

Claims 1-14, 19, 20 are rejected as containing an improper Markush grouping. Claims 1-14, 19, 20  are drawn to the Markush-type Formula (I) (shown below).


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Formula (I) includes structural core variables R1, R2, R3, R4, Y, X, Z, A.  Ring A is a saturated 4- to 7-membered mono-cyclic carbocyclic ring or saturated 7- or 8-membered bridged bi-cyclic carbocyclic ring .  X and Z independently represent CR5 or N; and Y represents CR5; or, in case both X and Z represent CH, Y may in addition represent N.  

Claims 1-14, 19, 20 are drawn to an improper Markush group because Formula (I) contains alternatively useable species that do not share a single structural similarity.  The only structural feature shared by all species of Formula (I) is the 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, which is not an art-recognized physical or chemical class.

Without a meaningful and common structural core that is shared by the species in Formula (I), there can be no “single structural similarity.” In other words, a single structural similarity is lacking due to the fact that variables R1, R2, R3, R4, Y, X, Z, A prevent the core structure from being an art-recognized physical or chemical class. 
  
There is no substantial core structure that is shared by all species within Formula (I).  In fact, Formula (I) is drawn to multiple core structures, as evidenced by the different species in Claim 12, which is dependent from Claim 1 and claims a variety of species that are structurally distinct due to their unique core structures (i.e. variables X, Y, Z as CH (phenyl) or N(heteroaryl)).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 12 is dependent from claim 1.  The subject matter in claim 1 is a compound of Formula (I) includes structural core variables R1, R2, R3, R4, Y, X, Z, A.


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The definition of R4 in claim 1 is :

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
..

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

The subject matter in Claim 12  compound species as listed on pages 15-34 which include compounds which do not fall within the scope of formulae formula (I).
Examples of such compounds are:


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

RN   2365163-03-5  CAPLUS
CN   1H-Imidazo[4,5-c]pyridine-2,4-dione,
     1-[(3R)-1-(2-fluoro-6-methylphenyl)-3-pyrrolidinyl]-3,5-dihydro-3-[[2-
     (trifluoromethyl)phenyl]methyl]-  (CA INDEX NAME)

    PNG
    media_image14.png
    408
    349
    media_image14.png
    Greyscale

 In which at position R4 of formula I is a carbonyl group, not encompassed by formula  (I) which requires R4 as defined in claim1.
Another examples:
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

CN   2H-Imidazo[4,5-c]pyridin-2-one, 4-[(2,2-dimethyl-1,3-dioxolan-4-
     yl)methoxy]-1-[(3R)-1-(2-fluoro-6-methylphenyl)-3-pyrrolidinyl]-1,3-
     dihydro-3-[[2-(trifluoromethyl)phenyl]methyl]-  (CA INDEX NAME)

    PNG
    media_image17.png
    455
    349
    media_image17.png
    Greyscale

In which R4 is 2, 2-dimethyl-[1, 3] dioxolan-4-ylmethoxy). 

Compound l-[®- l-(2-Fluoro-6-methyl-phenyl)-pyrrolidin-3-yl]-4-(2-morpholin-4-yl-ethoxy)-3-(2-
trifluoromethyl-benzyl)- l, 3-dihydro-imidazo [ 4, 5-c] 24reventi-2-one; with a “2-morpholin-4-yl-ethoxy “ at position R4.

Compounds shown below with -COOH at position R4:
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

Because claim 12 recites compounds which are not encompassed  by instant claim 1, changing the invention of claim 1, therefore said claim fails to further limit the subject matter of claim 1, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C. § 112.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claims 1-14, 19, 20 are rejected. Claims 15-18 are withdrawn, as drawn to a non-elected invention. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622